Citation Nr: 0326122	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  01-00 274A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased evaluation for pulmonary 
tuberculosis with pneumothorax, currently evaluated as 30 
percent disabling.

2.  Entitlement to service connection for a respiratory 
disorder other than pulmonary tuberculosis with pneumothorax, 
claimed as secondary to exposure to mustard gas in service.

3.  Entitlement to service connection for chronic rhinitis.

4.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel

REMAND

On April 10, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should obtain the veteran's 
medical records from the VA Medical 
Center in Newark, New Jersey for any 
treatment for respiratory disorders, 
sinusitis and rhinitis during the period 
from March 1994 to the present.  

2.  In the event that the examination 
requested in the Board's April 2003 
development has not already been 
accomplished, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a pulmonary examination in order 
to determine the current severity of his 
service-connected pulmonary tuberculosis 
with pneumothorax, and determine the 
nature and extent of any other 
respiratory disorders present as well as 
any nasal disorder, including sinusitis 
and rhinitis.  All necessary tests and 
studies should be performed, including 
pulmonary function tests.  All findings 
should be reported in detail.  The claims 
file and a copy of the rating criteria 
pertinent to the veteran's service-
connected pulmonary tuberculosis must be 
made available to and reviewed by the 
examiner and the examination report 
should reflect that such a review was 
made.  

(a).  The examiner should specifically 
list the veteran's current respiratory 
symptoms attributable to his pulmonary 
tuberculosis.  If the examiner concludes 
that there are additional respiratory 
disorders present, the examiner should 
state, to the extent possible, whether 
any of the symptoms attributable to the 
nonservice-connected respiratory disorder 
can be distinguished from the service-
connected pulmonary tuberculosis.  If the 
symptoms cannot be distinguished, the 
examiner should so state.  The examiner 
is requested to provide a description and 
complete diagnosis of each of the 
veteran's respiratory disorders found.  

(b).  With regard to any nasal disorder, 
including sinusitis and rhinitis, which 
may be diagnosed on examination, the 
examiner is requested to express an 
opinion as to whether it is at least as 
likely as not that any nasal disorder(s) 
shown on current evaluation is related 
to, or caused by, military service.  The 
rationale for all opinions expressed 
should be based on the evidence of 
record.  The examiner is asked to 
reconcile his opinions regarding the 
nature and etiology of the 
disability(ies) with those expressed by 
the VA examiner in January 1998 and again 
in June 1999.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



